Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 2 are pending in the application and have been examined. 
Claims 1 – 2 are rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: delivery plan information storage unit, position information acquisition unit, calculation unit, specifying unit and notification unit of claims 1 and 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a delivery vehicle management system. The limitations of storing delivery plan information, acquiring position information, calculating an arrival time, specifying a vehicle and notifying a vehicle driver, under their broadest reasonable interpretation, are considered an abstract idea as certain methods of organizing human activity. Specifically managing personal behavior or relationships or interactions between people.
The aforementioned limitations are directed towards delivery vehicle management, which, given the broadest reasonable interpretation, may be interpreted as following rules or instructions – in this case organizing a delivery schedule between vehicles and drivers. This judicial exception is not integrated into a practical application.
In particular, claim 1 recite additional elements: delivery plan information storage unit, position information acquisition unit, calculation unit, specifying unit, notification unit and delivery vehicle. These additional elements do not add a meaningful limitations to the invention due to their high level of generality; or rather they are implemented in such a way that they amount to no more than executing specialized instructions via generic computer components. 
Hence, the aforementioned additional elements are merely linking the abstract idea to a particular technological environment (i.e. on a computer) and field of use (i.e. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, the additional elements lack inventive function and amount to no more than generic components utilized to apply the exception.
Dependent claim 2 is directed to the same abstract idea as independent claim 1. Claims 2 simply further defines and specifies the method in which the system works. Therefore dependent claim 2 simply further narrow the abstract ideas recited in independent claim claims 1. Claims 2 recites no additional elements, therefore, claim 2 is also ineligible for the same reasons presented above for independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (Pub. No.: JP 2017100855 A) in view of Ishida et al (Pub. No.: JP 2007034566 A)
		Regarding Claim 1, Takahashi et al teaches:
	A delivery vehicle management system (See “System” in P: 0007) comprising: 
	a delivery plan information storage unit (See “memory” in P: 0037, “The vehicle information management server S is a server computer having a CPU 6 as an arithmetic processing device and a memory 7 as a storage device. A vehicle information management program P is stored in the memory 7. The vehicle information management program P converts the CPU 6 as the main part of the vehicle information management server S into a position information acquisition means 6a, an arrival time estimation means 6b”) configured to store a delivery plan information including information regarding a traveling 5scheduled path of each of a plurality of delivery vehicles heading toward a cargo handling facility via one or more locations where loading or unloading is performed; (See P: 0045 & 0046, “Based on the positional information F1 of each of the cargo trucks A to C, the arrival time estimation means 6b takes into account information such as the distance from the cargo truck 2 to the container terminal CT, the route, the traveling speed of the cargo truck 2, etc… the route to the container terminal.” The examiner is interpreting “the route” information used to determine the arrival time as delivery plan information.)
	a position information acquisition unit configured to acquire a position information indicating a current position of each delivery 10vehicle; (See “position information acquisition means 6a” in P: 0038, “The position information acquisition means 6a has a function of acquiring a plurality of position information corresponding to each of the 
	a calculation unit configured to calculate an expected arrival time for each delivery vehicle to reach the cargo handling facility on the basis of the delivery plan information and the position information of each delivery vehicle; (See P: 0008, “…the arrival time estimation means for estimating the arrival time of each of the plurality of different freight vehicles to the arrival place based on the plurality of position information, and the estimated arrival time.”) & (See P: 0045, “Based on the positional information F1 of each of the cargo trucks A to C, the arrival time estimation means 6b takes into account information such as the distance from the cargo truck 2 to the container terminal CT, the route, the traveling speed of the cargo truck 2, etc.” the examiner is interpreting the account information as delivery plan information and arrival time estimation means as the calculation unit)
	15a specifying unit configured to specify the delivery vehicle in which a standby time occurs when each delivery vehicle is permitted to use the cargo handling facility in an order in which the expected arrival time is earlier, and a length of the standby time of each delivery vehicle; (See “arrival order estimating means” & “time for loading” in P: 0047-0048, “The arrival order estimating means 6d has a function of estimating the arrival order (estimated arrival order) of the plurality of cargo trucks A to C based on the estimated arrival time estimated by the arrival time estimating means 6b.” & “…the time for loading is shortened and the work efficiency of container transportation is improved.”) and
 	A specifying unit, a vehicle specified by the specifying unit, and standby time. (See “arrival order estimating means” & “time for loading” in P: 0047-0048) However, Takahashi et al does not teach the following limitations a notification unit configured to notify a driver of the delivery vehicle specified by the specifying unit of a time point delayed from the expected arrival time by the length of the standby time as a time point at which use of the cargo handling facility can be started; However, with respect to the aforementioned limitation, Ishida et al teaches notifying a driver of an instructed entry time to a loading facility. (See P: 0008 & 0017-0018, “…the delivery source can directly instruct the delivery vehicle by data communication between the delivery source fixed terminal and the portable terminal in the delivery vehicle.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Takahashi, to include notifying the driver of a designated time of entry, as taught by Ishida, in order to avoid vehicles arriving too early an causing congestion. (Ishida, P: 0009)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (Pub. No.: JP 2017100855 A) in view of Ishida et al (Pub. No.: JP 2007034566 A) further in view of Tomiyama et al (Pub. No.: JP 2012086983 A)
	Regarding Claim 2, Takahashi in view of Ishida et al teaches the limitations of claim 1, Takahashi et al further teaches:
	The delivery vehicle management system (See “System” in P: 0007) according to claim 1, 
	A specifying unit and specifying the delivery vehicle in which the standby time occurs and the length of the standby time of each delivery vehicle by using the use time determined for each delivery vehicle. (See “arrival order estimating means” & “time for loading” in P: 0047-0048, “The arrival order estimating means 6d has a function of estimating the arrival order (estimated arrival order) of the plurality of cargo trucks A to C based on the estimated arrival time estimated by the arrival time estimating means 6b.” & “…the time for loading is shortened and the work efficiency of container transportation is improved.”)
	However, Takahashi et al does not teach the following limitations wherein the specifying unit is configured to acquire a load information regarding a load brought to the cargo handling facility by each delivery vehicle, determine a use time for which each delivery vehicle uses the cargo handling facility on the basis of the load information of each delivery vehicle. However, with respect to the aforementioned limitations, Tomiyama et al teaches product information and packing time at a warehouse (See P: 0019 & 0020, “The product information DB 11a includes a specification information table that indicates specification information for each of a plurality of products, a management information table that indicates information about the packing date / time and the shipping date / time for each of a plurality of products, and information about a storage location in a warehouse for each of the plurality of products…)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Takahashi, to include load information and packing time for each product, as taught by Tomiyama, in
order to reduce waiting time and work time of the facilities. (Tomiyama, P: 0003)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571)270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/OGHOSAMAMWEN AGBONLAHOR/ 
Examiner 
Art Unit 3628 
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
June 2, 2021